ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Comp Environmental, Inc.                      )      ASBCA Nos. 60611, 60617, 60661
                                              )
Under Contract No. W91 l WN-15-C-0007         )

APPEARANCE FOR THE APPELLANT:                        James S. DelSordo, Esq.
                                                      Argus Legal, PLLC
                                                      Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     Richard J. Sprunk, Esq.
                                                     Shawn R. Pistner, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Pittsburgh

                                ORDER OF DISMISSAL

       The appeals have been settled. Accordingly, they are dismissed with prejudice.

       Dated: 17 April 2018



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60611, 60617, 60661, Appeals of
Comp Environmental, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals